PER CURIAM.
Appellant R.W. seeks reversal of the trial court’s order adjudicating him delinquent upon a finding that he committed the offenses of carrying a concealed firearm and trespass in a conveyance. We hold that the evidence was insufficient to support a finding that the juvenile committed these offenses. See Horton v. State, 442 So.2d 1064 (Fla. 1st DCA 1983) (circumstantial evidence which fails to exclude reasonable hypothesis of innocence does not support conviction for trespass of a conveyance); Bailey v. State, 442 So.2d 385 (Fla. 2d DCA 1983) (gun on floor of passenger side of car occupied by driver and defendant is insufficient evidence to support conviction for carrying a concealed weapon; reasonable hypothesis exists that driver carried and placed gun in car). Accordingly, we reverse the order and remand with directions to discharge appellant.
Reversed and remanded.